—Judgment, Supreme Court, New York County (James Leff, J.), rendered February 16, 1994, convicting defendant, upon his plea of guilty, of two counts of attempted murder in the first degree and one count of reckless endangerment in the first degree, and sentencing him to two concurrent terms of 15 years to life and a concurrent term of 21!z to 7 years, respectively, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. The court properly found that, under the totality of the circumstances, defendant’s statements were voluntary (see, People v Anderson, 42 NY2d 35). Defendant knowingly waived his rights and willingly provided a clear and coherent statement. There is no evidence that defendant was intoxicated or in any distress at the time of his statement, and there was no causal connection between the minor injuries received at the time of arrest and the statement taken hours later (see, People v Nieves, 205 AD2d 173, affd 88 NY2d 618). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.